Title: [Diary entry: 17 June 1788]
From: Washington, George
To: 

Tuesday 17th. Thermometer at 67 in the Morng.—78 at Noon and 77 at Night. Morning and evening clear, midday cloudy. Visited all the Plantations except that in the Neck. Examined the grain at each, and find the fields as follow. At Muddy hole, the Wheat in No. 2, as might be expected from the exhausted state of the Land, was generally thin, and in some places scarcely worth reaping. The Rye (in the same field) though indifferent in places is full as good as could reasonably be expected from the Land, except the defect in the head. The Wheat in No. 4, where the ground had any strength, exceeded (considering the late sowing of it) my expectations. Other parts was good for nothg. and upon the whole very indifferent. The Oats in this field may be deemed above mediocrity—being, (though not high or stout) very regular & even. The Wht. in No. 1 (self sown, being

the shattered grains which were plowed in when the Buck Wheat was sown) was very thin in places and not sufficiently thick in any. The Barley in this field (except being very much mixed with Oats) may be deemed tolerable. That part of the grd. wch. had been sprinkled with dung bore the best grain and next to it, that which had been in Potatoes. The whole was too thin. The Clover, generally, which had been sown with this Barley looked full as well as could be expected. At Dogue run, The Wheat & Rye in field No. 4 (except the defect in the head) may be considered as very good for Corn grd. Wheat. The fallowed Wheat in field No. 6 is very stout on the East side of the field but too thin even there. Another part of the field was, in a manner, Intirely lost by the Winters frosts, aided in the lowest places by the continual Rains which have fallen this Spring and Summer. Upon the whole, though it was (partly) put in late, and in bad order. It exhibits an evidence of its superiority over Corn ground. The Rye in the No. part of the field with the exception beforementioned may (tho thin in places) be deemed good. The Barley at this place, contrary to my expectations, is much inferior, except in spots, to that at Muddy hole; & will turn out very indifferently: whether from the nature of the Soil, which was not able to bear the wet so well, the Land being more worn, which I do not conceive to be the case, or to some other cause I am not able to decide. The Oats in the same field (No. 2) are tolerably good, rather preferable to those at Muddy hole. The Clover is fully equal to my expectations which was sown among them. The Flax at this place may be called very good—but the rankest & best of it was twisted and laid down by the repeated Rains, and Wind. At French’s, the Wheat, generally, is thin—Scarcely any good and much of it very indifferent. The Rye is partly good, and partly very indifferent. The Barley at this place is some good, and some very indifferent. It is, however, much better than that at Dogue run & perhaps upon the whole preferable to that at Muddy hole. The Oats here, with scarcely any exception, may be esteemed fine and the Clover which was sown among them, and the Barley very promising in general. The English Pease & Beans which had been sown here were entirely destroyed with weeds. The Minorca Barley (but this was late sown) appeared as if it would come to little—nor did the English Barley & other small parcels which were sown at D. Run promise much. None of the Buck Wht. at this place looked well. The last sown was, almost entirely destroyed and in every, even the best parts of the field there were

spots, and in some places large ones, where the B. Wht. after coming up, seemed to have been drowned, and drowning even where the Water did not lay & where the Soil was good. At the Ferry, there was no good Wheat. That which was sown in the fallowed ground (late) was miserable—only parts of the grd. havg. any. The Corn ground Wheat was thin, except in the Hills which had been manured with fish guts &ca. and there it appeared, tho’ rank, to be fired and entangled. The Rye (which was early sown, and looked remarkably well, & stood very thick in the fall) is exceedingly bad, being thin, week, & much broken down by the winds and rain. The Oats stand regular, & equal through the whole, and may be deemed middling. Remarks—No rust appeared in any of the Wheat, though from the continual rains & cloudy weather it was much expected. This grain, however, and the Rye more so, is a good deal injured by the speck; that is, from the farina’s being beat off before the grain was fully impregnated by which whole heads, parts of heads and grains here & there have not filled which must diminish the quantity considerably. Having suffered nothing to feed upon my grain this year, the Crop would have been much the better for it, but the frosts of Winter (when the Snows were blown off) destroying some parts of the fields entirely & thinning it in others and the constant rains since the middle of March drowning that which was in the low parts—though it brought forward others which otherwise would have come to nothing has rendered the prospect of a crop very indifferent. The grain which is not injured appears to be full, & seems as if it would be large—but it (the Wheat) is exceedingly intermixed with cheat and must be very much injured thereby. Weeding Corn at all the Plantations with the Hoes, and throwing furrows to it with the Plows—also plowing the intervals between for Potatoes and at French’s plowing & harrowing for Pease.